internal_revenue_service number release date index number --------------------------- --------------------------------- ------------------------------------- ------------------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-128063-09 date march trust ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ operating partnership --------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ company state x state y state z exchange date date year year year ------------------------------- ------------ ------------- ----------- ------------------------------------ -------------------------- --------------------- ------- ------- ------- plr-128063-09 a b c --- ----- -- dear ---------------- this responds to a letter dated date submitted on behalf of trust requesting a ruling regarding the treatment of certain income under under sec_856 and sec_857 of the internal_revenue_code facts trust a state x corporation is engaged in the acquisition and ownership of timberland located throughout the united_states trust has elected to be treated for federal tax purposes as a real_estate_investment_trust reit beginning with the tax_year that ended on date substantially_all of trust’s business is conducted through operating partnership a state y limited_partnership trust is the operating partnership’s sole general_partner and possesses full legal control and authority over operating partnership’s operations trust owns an interest of a percent of operating partnership’s common units operating partnership generates the majority of its income from gains from the disposal of timber under contracts with a retained economic_interest outright sales of timber and leasing land-use rights to third parties operating partnership also generates income from mineral royalties from timberland company which has no affiliation with trust or operating partnership has developed the program the program seeks to use private well managed forests to offset carbon dioxide greenhouse gas emissions in a voluntary market forest landowners like operating partnership agree to manage their existing forest land and to keep the trees in forests over a set term of years company in turn sells the right to take credit for the carbon sequestered by the forest over this term to its individual and company customers who wish to offset their carbon footprints utility customers in state z participate in the program by paying a small surcharge as part of their monthly electric bills the program is contractual and participation is voluntary plr-128063-09 on date operating partnership entered into an agreement with company the agreement pursuant to the agreement company agrees to purchase from operating partnership carbon dioxide offset credits credits from a defined portion of the timberland the amount that company pays to operating partnership is based on the total amount of carbon that can be sequestered from the standing timber on the designated timberland multiplied by the average annual closing strike_price for credits as set forth on the exchange the credits are not themselves rights that are granted to trust or operating partnership by any governmental authority rather they are simply a measure of the carbon absorption that is a natural result of the photosynthesis process operating partnership retains ownership of the designated timberland throughout the life of the agreement under the agreement operating partnership is obligated to use sustainable forest management which may include harvesting timber thinning clearing or reducing the volume of the carbon or timber in the designated timberland the volume of carbon or timber in the designated timberland is reduced because operating partnership harvests thins clears or reduces the timber in that portion for purposes other than forest management issues then operating partnership may substitute a different designated portion of the timberland or be subject_to sanctions including decertification of existing credits the sanctions also include payment by operating partnership to company of b percent of the amount_paid by company to operating partnership for the decertified credits if the agreement also provides that the parties must cause a notice of restricted use to be filed or recorded in the county or counties where the designated portion of the timberland is located trust has represented that it has recorded the required notice of restricted use in all relevant jurisdictions under the agreement company can purchase credits from time to time at any time during the term of the agreement to date company has purchased credits from operating partnership by remitting to operating partnership three payments two of which were made in year and one in year each of the payments relates to a different set of credits associated with different acreage of timberland for a specified period of time that does not exceed c years plr-128063-09 the agreement expires in year company and operating partnership anticipate commencing discussions regarding extension of the agreement although the parties anticipate continued participation by trust and operating partnership in the program this participation may not continue uninterrupted once the agreement expires trust has represented that for purposes of computing reit taxable_income under sec_857 any income derived by trust under the agreement will be treated as ordinary_income law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualifying reits sec_856 defines the term interests_in_real_property to include fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon and options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation plr-128063-09 real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law sec_856 which was added to the code by division c of the housing and economic recovery act of p l provides inter alia that to the extent necessary to carry out the purposes of part ii of subchapter_m the secretary_of_the_treasury is authorized to determine solely for purposes of this part whether any item_of_income or gain that does not qualify under sec_856 or sec_856 to satisfy the percent and percent reit gross_income tests nevertheless may be considered as gross_income that qualifies under sec_856 and sec_856 to satisfy the percent and percent reit gross_income tests the staff of the joint_committee on taxation in its general explanation of the tax legislation enacted in the 110th congress describes sec_856 as follows the provision authorizes the treasury_department to issue guidance that would allow other items of income to be excluded for purposes of the computation of qualifying gross_income under either the percent or the percent test respectively or to be included as qualifying_income for either of such tests respectively in appropriate cases consistent with the purposes of the reit provisions footnote of the general explanation provides that income that is statutorily excluded from gross_income computations under the provision is not intended to be within the authority to include as qualifying_income joint_committee on taxation staff general explanation of the tax legislation enacted in the 110th congress cong 2d sess the legislative_history underlying the reit provisions indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should be largely composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business in describing the percent test the report states that u nder this test at least percent of the reit’s income must in one manner or another be derived from real_property id pincite it is a well established principle of law that standing timber is treated as real_property for federal_income_tax purposes the united_states supreme court has stated that timber growing upon the land constituted a portion of the realty hutchins v king 68_us_53 in 115_fsupp_931 w d wis plr-128063-09 the court stated that under common_law and the law of the united_states growing timber has always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it in revrul_72_515 1972_2_cb_466 the service held that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like-kind_exchange because both are land held for investment accordingly timberlands and the standing timber thereon constitute real_property and therefore are real_estate_assets within the meaning of sec_856 although the designated timberland under the agreement and standing timber thereon qualify as real_property under sec_856 the income derived by trust from the agreement does not fit squarely within any of the enumerated sources listed as qualifying_income under sec_856 or sec_856 nevertheless this is an appropriate case to invoke the authority granted in sec_856 to permit other types of income that are not statutorily designated as qualifying_income under sec_856 or sec_856 to be considered as qualifying_income for purposes of satisfying the percent and percent reit gross_income tests this treatment of income derived by trust from the agreement is appropriate in this case because of the relationship of the income to reit qualifying_assets the income derived by trust from the agreement is inextricably linked to the underlying timberland and standing timber thereon further the income derived by trust from the agreement is not based in whole or part on the profits or losses of any person or entity and is derived from a source that is inherently passive in nature therefore treating the income derived by trust from the agreement as qualifying_income under sec_856 is consistent with the purposes of the reit provisions sec_857 imposes a tax for each taxable_year of a reit equal to percent of the net_income_derived_from_prohibited_transactions sec_857 provides that the term prohibited_transaction means a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property in this case the income derived by trust from the agreement is not attributable to a sale_or_other_disposition of property therefore the income derived by trust from the agreement does not constitute net_income_derived_from_prohibited_transactions for purposes of sec_857 conclusion based on the information submitted and representations made we conclude that income derived by trust from the agreement is considered as qualifying_income under sec_856 for purposes of satisfying the percent and percent reit gross_income tests in sec_856 and sec_856 furthermore we conclude that income derived by trust from the agreement does not constitute net_income_derived_from_prohibited_transactions for purposes of sec_857 plr-128063-09 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether trust otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code further no implication is intended by the conclusions in this ruling with respect to sec_864 and sec_954 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
